FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS MARTINEZ-                            No. 08-71341
VILLANUEVA,
                                                 Agency No. A079-648-399
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Juan Carlos Martinez-Villanueva, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider as untimely. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reconsider, Cano-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Martinez-Villanueva’s

motion to reconsider as untimely because he filed the motion more than 5 months

after the BIA issued its final order, see 8 C.F.R. § 1003.2(b)(2), and Martinez-

Villanueva did not show he acted with the diligence required for equitable tolling,

see Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71341